Citation Nr: 0502055	
Decision Date: 01/28/05    Archive Date: 02/07/05	

DOCKET NO.  99-25 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
status-post left knee medial collateral ligament tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Pending


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from December 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii, which denied an evaluation in 
excess of 30 percent for the veteran's left knee disability.  

Just prior to the appeal being forwarded to the Board, the RO 
granted the veteran service connection for recurrent major 
depression with a 100 percent evaluation made effective from 
April 2000.  Unfortunately, the appeal with respect to the 
veteran's knee is not ready for appellate review and this 
issue must be remanded to the RO for the reasons stated below 
via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In March 1998, the veteran submitted a VA Form 9, Substantive 
Appeal, which was accepted as a Notice of Disagreement with 
the RO's decision denying an evaluation in excess of 30 
percent for left knee disability.  Although procedurally 
premature, this notice of disagreement requested a Travel 
Board hearing.  Following the RO's issuance of a January 1999 
Statement of the Case, the veteran submitted a VA Form 9 
which again requested a Travel Board hearing.  

The RO requested certain clarification regarding the 
veteran's request for a Travel Board in February 1999 and it 
does not appear that the veteran responded.  At no time 
during the next four and one half years, however, did the RO 
make any further effort to schedule the veteran for his 
requested Travel Board hearing.  During this time, the 
veteran was routinely in contact with VA medical facilities, 
and numerous other matters were raised by him and adjudicated 
by the RO.  At no time has the veteran withdrawn his request 
for a Travel Board hearing on the pending issue.  All 
veterans have a right to a hearing on appeal if they express 
a desire to appear for such hearing in person.  38 C.F.R. 
§ 20.700(a) (2004).  For this reason, the case must be 
REMANDED to the RO for the following action.  

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2003).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



